DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9-13-2022 has been entered.  Claims 1, 3, 5, 14, 16, and 18 were amended.  Claim 15 was cancelled.  Claims 1-14 and 16-22 are pending and examined in this action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1 and 16, “discrete” is indefinite.  It is unclear what the scope of discrete is.  Applicant, on Pg. 14, line 1, of the 7-26-2022 Argument/Remarks states that “Applicant understands discrete to mean not connected.”  However, in Applicant’s disclosure, a right dovetail slot grid 104 (right wing) is secured to the left dovetail slot grid 102 (left wing) and a15 center slide 106 (see e.g., Fig. 1).  In other words, these structures are connected.  If a user grasps the right dovetail slot grid 104, both the center slide 106 and the left dovetail slot grid 102 will move with the right dovetail slot grid.  As such, the scope of “discrete” is indefinite in view Applicant disclosure and the 7-26-2022 arguments.  The claims were examined as best understood.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 5, 9-10, 12, 16-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0000339 to Koegel in view of US 4,516,612 to Wiley.

In re Claim 1, Koegel teaches an apparatus, comprising: a worktable (see Fig. 1 and Figs. 6-7), comprising: 
a left wing (see annotated Figs. 6-7, #44); 
a right-wing structure secured to the left wing (see Figs. 6-7, #42), which is discrete from the left wing (see Fig. 7, showing #42 and #44 as separate discrete elements); and 
a center slide (see Fig. 7, #82) configured to be adjustably secured between the wing and the right wing in a range of positions relative to the left wing and the right wing (bar #82 includes legs #90 configured to fit within c-groove #80);
wherein an upper surface of the left wing and an upper surface of the right wing collectively form at least one part of a flat worksurface of the work table (see Fig. 6 showing the left wing, the right wing forming a flat worksurface).  

Koegel fails to teach the left wing having a recessed left slot grid and the right wing having a recessed right slot grid.  Wiley teaches that it is known in the art of table saws to provide a slot grid on the surfaces of a table saw.  In other words, Wiley teaches that it is known to provide tracks that have a dovetail cross section to secure fences in the saw art.  In the same field of invention, securing structures to table saw part (see Fig. 1, #116/118 and #112/#114), it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add the attachment grids of Wiley to the table saw of Koegel.  Doing so is the substitution one known attachment structure for another known attachment structure to secure structures to saws (see MPEP 2143, I, B).  Providing a grid, as taught by Wiley, allows the user to place the structures, such as fences, in various different locations, thus allowing the user to cut multiple types of shapes as well as multiple different types of cuts. 

In re Claim 2, Koegel in view of Wiley, for the reasons above in re Claim 1, teaches wherein the left slot grid comprises a grid of dovetail slots, and wherein the right slot grid comprises a grid of dovetail slots (see Wiley, Fig. 1, #12/#14).

In re Claim 3, Koegel in view of Wiley, for the reasons above in re Claim 1, teaches wherein a slot is defined between the left wing and the right wing that extends from a front of the worktable to a back of the worktable (see Fig. 7, showing a slot located between #44 and #42 when the coupling feature #82 slides in or out) and that opens through a front edge and back edge of the worktable (see Figs. 6-7); and 
a support base (see Koegel, Fig. 1, #32) under the left slot grid and the right slot grid, that defines a bottom of the slot, and atop which the center slide slides (see Koegel, Figs. 6-7).

In re Claim 5, Koegel in view of Wiley, for the reasons above in re Claim 1, teaches wherein the support base is discrete from the left wing and the right wing (see Koegel, Figs. 1, and 6-7, teaching base #32 is discrete from #42/44 in Figs. 6-7).

In re Claim 9, Koegel in view of Wiley, for the reasons above in re Claim 1, teaches further comprising a fence (see Koegel, Fig. 10, fence #110).

In re Claim 10, Koegel in view of Wiley, for the reasons above in re Claim 1, teaches wherein the fence comprises a left fence portion, a right fence portion, and a center fence portion associated with the center slide and disposed between the left fence portion and the right fence portion (the fence of Figs. 10 of Koegel has a portion that is next to or associated with the left wing and a portion associated with the right wing and a center portion next to the center slide– see Koegel, Fig. 2).

In re Claim 12, Koegel in view of Wiley, for the reasons above in re Claim 1, teaches wherein slots of the left slot grid and slots of the right slot grid extend under the fence to a rear edge of the worktable (the slots of Wiley on the structures of Koegel would extend under the fence to a rear edge of the work table – see Figs. 1-2 of Wiley and Fig. 2 of McCombie).

In re Claim 16, Koegel teaches an apparatus, comprising: a worktable, comprising:
a left wing comprising a left-wing upper surface (see Figs. 1 and 6-7, #44);  
a right wing comprising a right-wing upper surface (see Figs. 1 and 6-7, #42), wherein the right wing is discrete from the left wing (see Figs. 6-7, #44/42, which are discrete); 
a slot between the left wing and right wing that extends from a front of the worktable to a back of the worktable, that opens through a front end and a back edge of the worktable, and which defines a slot longitudinal axis (see Fig. 7, showing a slot located between #44 and #42 when the coupling feature #82 slides in or out); and 
a center slide (see Fig. 7, #82) configured to fit in the slot and configured to be secured in a range of positions relative to the left wing and to the right wing along the slot longitudinal axis (bar #82 includes legs #90 configured to fit within c-groove #80).
Koegel fails to teach the leftwing having the upper surface into which is recessed a left dovetail slot grid or the right wing having an upper surface into which is recessed s right dovetail slot grid.  

Wiley teaches that it is known to provide tracks that have a dovetail cross section to secure fences in the saw art.  In the same field of invention, table saws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add slot grids with a dovetail cross-section of Wiley.  Doing so is the substitution one known attachment structure for another known attachment structure to secure structures to saws (see MPEP 2143, I, B).  Providing a grid, as taught by Wiley, allows the user to place the structures, such as fences, in various different locations, thus allowing the user to cut multiple types of shapes as well as multiple different types of cuts.  

In re Claim 17, Koegel in view of Wiley, for the reasons above in re Claim 16, teaches wherein the range of positions includes positions in which the center slide extends from the slot in a direction forward of the worktable (see Koegel, Figs. 6-7, wherein #80 can be moved into to a position in which the center slide extends from the slot in a direction forward of the worktable. 

In re Claim 18, Koegel in view of Wiley, for the reasons above in re Claim 16, teaches further comprising a discrete support base under the left dovetail slot grid and the right dovetail slot grid that defines a bottom of the slot, and atop which the center slide slides (see Koegel, Figs. 1, and 6-7, teaching base #32 is discrete from #42/44 in Figs. 6-7).

In re Claim 21, Koegel in view of Wiley, for the reasons above in re Claim 1, teaches further comprising a fence (see Koegel, Fig. 10, fence #110), wherein dovetails of the left dovetail slot grid and dovetails of the right dovetail slot grid extend under the fence to a rear edge of the worktable (the fence of Figs. 10 of Koegel has a portion that is next to or associated with the left wing and a portion associated with the right wing and a center portion next to the center slide– see Koegel, Fig. 2).

Claims 4, 8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0000339 to Koegel in view of US 4,516,612 to Wiley, and further in view of US 2003/0213349 to Chang and US 2013/0145913 to Morgan.  

In re Claim 4, Koegel in view of Wiley, for the reasons above in re Claim 1, does not teach a support base slot being dovetail in cross-section.  However, Chang teaches that it is known in the art of table saws to provide a support structure with a slot (see Chang, Figs. 1-4, #15/25).  

In the same field of invention, sliding structures for table saws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the sliding structure of modified Koegel with the sliding structure/mechanism of Chang is the substitution of one known sliding structure /arrangement for another known sliding structure / arrangement to provide a sliding arrangement on a table saw (see MPEP 2143, I, B).   Doing so would provide catch blocks preventing the sliding structure from detaching from the device (see Chang, Para. 0026).  Thereby, the user would not lose the sliding structure. 

Further, Morgan teaches that it is known to provide a base that comprises a  dovetail slot (see Morgan Fig. 2, and Fig. 7).  In the same field of invention, slots in the tops of tables saws, it would have been obvious to one of ordinary skill in the art to make the slot of Chang in a dovetail cross-section.  Doing so is the substation of one known slot type for another known slot type to allow structures to slide on the top of a table saw.  (See MPEP 2143, I, B).  It would have been within the level of ordinary skill in the art to choose any known slot type so long as the slot type performs the function of locking the structure in two directions while allowing the structure to move in one direction. 

In re Claim 8, Koegel in view of Wiley, for the reasons above in re Claim 1, does not teach wherein the center slide comprises a lower surface dovetail slot on a lower surface of the center slide.

However, Chang teaches that it is known in the art of table saws to provide a support structure with a slot (see Chang, Figs. 1-4, #15/25).  In the same field of invention, sliding structures for table saws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the sliding structure of modified Koegel with the sliding structure/mechanism of Chang is the substitution of one known sliding structure /arrangement for another known sliding structure / arrangement to provide a sliding arrangement on a table saw (see MPEP 2143, I, B).   Doing so would provide catch blocks preventing the sliding structure from detaching from the device (see Chang, Para. 0026).  Thereby, the user would not lose the sliding structure. 

Further, Morgan teaches that it is known to provide a base that comprises a dovetail slot (see Morgan Fig. 2, and Fig. 7)   In the same field of invention, slots in the tops of tables saws, it would have been obvious to one of ordinary skill in the art to make the slot of Chang in a dovetail cross-section.  Doing so is the substation of one known slot type for another known slot type to allow structures to slide on the top of a table saw.  (See MPEP 2143, I, B).  It would have been within the level of ordinary skill in the art to choose any known slot type so long as the slot type performs the function of locking the structure in two directions while allowing the structure to move in one direction. 

Further, it would have been within the level of ordinary skill in the art to provide the dove tail slot or protrusion on either the center slide or the support base, since it has been held that rearranging the parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Here there are only two options, the dove tail slot on one portion and the dove tail slot on the other portion.  In either case, it would have been within the level of ordinary skill. 

In re Claim 19, Koegel in view of Wiley, for the reasons above in re Claim 1, does not teach a support base slot being dovetail in cross-section.  However, Chang teaches that it is known in the art of table saws to provide a support structure with a slot (see Chang, Figs. 1-4, #15/25).   

In the same field of invention, sliding structures for table saws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the sliding structure of modified Koegel with the sliding structure/mechanism of Chang is the substitution of one known sliding structure /arrangement for another known sliding structure / arrangement to provide a sliding arrangement on a table saw (see MPEP 2143, I, B).   Doing so would provide catch blocks preventing the sliding structure from detaching from the device (see Chang, Para. 0026).  Thereby, the user would not lose the sliding structure. 

Further, Morgan teaches that it is known to provide a base that comprises a  dovetail slot (see Morgan Fig. 2, and Fig. 7)   In the same field of invention, slots in the tops of tables saws, it would have been obvious to one of ordinary skill in the art to make the slot of Chang in a dovetail cross-section.  Doing so is the substation of one known slot type for another known slot type to allow structures to slide on the top of a table saw.  (See MPEP 2143, I, B).  It would have been within the level of ordinary skill in the art to choose any known slot type so long as the slot type performs the function of locking the structure in two directions while allowing the structure to move in one direction. 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0000339 to Koegel in view of US 4,516,612 to Wiley, and further in view of US 2013/0145913 to Morgan. 

In re Claim 6, Koegel in view of Wiley, for the reasons above in re Claim 1, does not teach teaches wherein the center slide comprises an upper surface on the center slide 

However, Morgan teaches that it is known to provide a base (the top of a table saw in Fig. 2, # that comprise a support base dovetail slot (see Morgan Fig. 6 and 8, and Fig. 7)   In the same field of invention, surfaces adjacent to table saw blades, it would have been obvious to one of ordinary skill in the art to add a slot to modified Koegel as taught by Morgan.  Doing so would provide the offset (#50 in Morgan Fig. 6-8), which allows the user to make 45-degree cuts when joining two boards that provide a desirable looking edge that looks like one board (see Morgan Para. 0007-8). 

In re Claim 7, Koegel in view of Wiley and Morgan, for the reasons above in re Claim 6, teaches wherein the upper surface dovetail slot is off center relative to a longitudinal axis of the center slide (see e.g., McCombie Fig. 2, portions of the slots of Morgan would be off center of the longitudinal axis of the center slide #30).

Modified Koegel does not teach the slot being a dove tale cross-section. However, Morgan teaches that it is known to provide a base (the top of a table saw in Fig. 2, # that comprise a support base dovetail slot (see Morgan Fig. 2, and Fig. 7)   In the same field of invention, slots in the tops of tables saws, it would have been obvious to one of ordinary skill in the art to make the slot of modified Koegel in a dovetail cross-section.  Doing so is the substation of one known slot type for another known slot type to allow structures to slide on the top of a table saw.  (See MPEP 2143, I, B).  It would have been within the level of ordinary skill in the art to choose any known slot type so long as the slot type performs the function of locking the structure in two directions while allowing the structure to move in one direction. 

In re Claim 20, Koegel in view of Wiley, for the reasons above in re Claim 16, does not teach teaches wherein the center slide comprises an upper surface on the center slide 

However, Morgan teaches that it is known to provide a base (the top of a table saw in Fig. 2, # that comprise a support base dovetail slot (see Morgan Fig. 6 and 8, and Fig. 7)   In the same field of invention, surfaces adjacent to table saw blades, it would have been obvious to one of ordinary skill in the art to add a slot to modified Koegel as taught by Morgan.  Doing so would provide the offset (#50 in Morgan Fig. 6-8), which allows the user to make 45-degree cuts when joining two boards that provide a desirable looking edge that looks like one board (see Morgan Para. 0007-8). 

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0000339 to Koegel to McCombie in view of US 4,516,612 to Wiley, and further in view of US 2008/0277024 to Kozina and US 2013/0145913 to Morgan. 

In re Claim 11, Koegel in view of Wiley, for the reasons above in re Claim 1, does not teach a front face of the fence comprises a dove slot. However, Kozina teaches that it is known in the art of benchtop cutting tools to provide a slot on a fence (see Fig. 11, #166).  Doing so would allow the user to secure a feather board apparatus to the fence which prevents “kick back” of the workpiece during cutting (see Kozina Abstract and Para. 0008 and Para. 0034). 

 However, Kozina does not teach the slot having a dove tail cross section.  Morgan teaches that it is known in the saw art to provide dovetail slots (see Morgan Fig. 2, and Fig. 7)   In the same field of invention, slots used with table saws, it would have been obvious to one of ordinary skill in the art to make the slot of the fence in Smith a dovetail cross-section.  Doing so is the substitution of one known slot type for another known slot type to allow structures to slide on the top of a table saw.  (See MPEP 2143, I, B).  It would have been within the level of ordinary skill in the art to choose any known slot type so long as the slot type performs the function of locking the structure in two directions while allowing the structure to move in one direction. 

Claims 13-14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0000339 to Koegel in view of US 4,516,612 to Wiley, and further in view of US 2003/0213349 to Chang.

In re Claim 13, Koegel in view of Wiley, for the reasons above in re Claim 1, does not teach:
a support base under the left wing and the right wing, and on which the center slide slides; and 
a guide disposed on a bottom of the support base and configured to cooperate with a groove on a table saw to position a saw blade of the table saw under the center slide and between the left slot grid and the right slot grid. 

However, Chang teaches a support base under the left wing and the right wing, and on which the center slide slides (see Chang Fig. 2, #10); and 
a guide disposed on a bottom of the support base and configured to cooperate with a groove on a table saw (see Fig. 2 showing the bottom of #10 configured to cooperated with #42) to position a saw blade of the table saw under the center slide (see Figs. 1-6, #20 is above #10)

In the same field of invention, sliding structures for table saws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the sliding structure of modified Koegel with the sliding structure/mechanism of Chang is the substitution of one known sliding structure /arrangement for another known sliding structure / arrangement to provide a sliding arrangement on a table saw (see MPEP 2143, I, B).   Doing so would provide catch blocks preventing the sliding structure from detaching from the device (see Chang, Para. 0026).  Thereby, the user would not lose the sliding structure.  Such a combination would provide for the guide between the left slot grid and the right slot grid. 

In re Claim 14, modified Koegel, in re Claim 13, teaches further comprising a fence (see Koegel, Fig. 10, #110) and bridging connector (see Koegel, Fig. 11, surface/structure between the left and right wings at the “front” and “back” of the illustration in Fig. 11, i.e., the handle) configured to secure the left wing to the right wing whether or not the support base is cut in half by the saw blade.

In re Claim 22, modified Koegel, in re Claim 16, teaches a bridging connector configured to secure the left wing to the right wing whether or not the support base is cut in half by the saw blade (see Koegel, Fig. 11, surface/structure between the left and right wings at the “front” and “back” of the illustration in Fig. 11, i.e., the handle), but does not teach further comprising: a guide disposed on a bottom of the worktable and configured to cooperate with a groove in a table saw to position a saw blade of the table saw under the center slide over and between the left slot grid and the right slot grid; a support base under the left wing and the right wing, and on which the center slide slides. 

However, Chang teaches a support base under the left wing and the right wing, and on which the center slide slides (see Chang Fig. 2, #10); and 
a guide disposed on a bottom of the support base and configured to cooperate with a groove on a table saw (see Fig. 2 showing the bottom of #10 configured to cooperated with #42) to position a saw blade of the table saw under the center slide (see Figs. 1-6, #20 is above #10)

In the same field of invention, sliding structures for table saws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the sliding structure of modified Koegel with the sliding structure/mechanism of Chang is the substitution of one known sliding structure /arrangement for another known sliding structure / arrangement to provide a sliding arrangement on a table saw (see MPEP 2143, I, B).   Doing so would provide catch blocks preventing the sliding structure from detaching from the device (see Chang, Para. 0026).  Thereby, the user would not lose the sliding structure.  Such a combination would provide for the guide between the left slot grid and the right slot grid. 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that McCombie does not teach the right and left wings as discrete.  The Examiner agrees but notes that US 2012/0000339 to Koegel teaches discreate wings (see Koegel, Figs. 6-7, #44-42 and discussion above in re Claims 1 and 16). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724